DETAILED ACTION

Allowable Subject Matter
Claims 1-20 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: The primary reasons for allowance of instant independent claims 1 and 11 are the inclusion of the specific limitations of subtracting one or more inlet measurements from associated one or more outlet measurements and adding hole fill to determine mass of drilling cuttings, subsequently identifying a density of the cuttings and converting the mass of the cuttings to the volume of the drill cuttings using the density of the drilling cuttings, in combination with other recited elements/steps, in a system/method for identifying cuttings volume.  While the prior art teaches monitoring flow/density/mass aspects of inflow and outflow of drilling fluid containing cuttings, the prior art fails to teach or disclose the limitation “hole fill”  being added after a subtraction of the inflow and outflow measurements made.  The closest prior art references are U.S. 6,357,536 to Schrader et al. and RU 2672075 to Rou et al., both references monitor inflow and outflow of drilling fluid containing cuttings, the density aspects of the drilling fluid, with Rou et al. disclosing the determining of the volumetric flow rate of drill cuttings by determining the density of the drill cuttings and multiplying the volumetric flow rate of drill cuttings by the density of the drill cuttings to obtain a mass flow rate of the drill cuttings, however, both fail to disclose anything in regards to “hole fill” or the specific basic calculations recited in instant independent claims 1 and 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Applicant is invited to review PTO form 892 accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner John Fitzgerald whose telephone number is (571) 272-2843.  The examiner can normally be reached on Monday-Friday from 7:00 AM to 3:30 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Nimesh Patel, can be reached on (571) 272-2457.  Examiner interviews are available 



	
	/JOHN FITZGERALD/            Primary Examiner, Art Unit 2861